Case 2:18-cv-00141-KSH-CLW Document 23 Filed 02/20/20 Page 1 of 2 PageID: 239




Patrick J. Cerillo, Esq.
Patrick J. Cerillo, LLC
4 Walter E. Foran Blvd., Suite 402
Flemington, NJ 08822
Attorney ID No. 01481-1980
T: (908) 284-0997
F: (908) 284-0915
pjcerillolaw@comcast.net
Attorneys for Plaintiff

              UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF NEW JERSEY
MALIBU MEDIA, LLC,

      Plaintiff,
v.                                           Case No. 2:18-cv-00141-KSH-CLW

AMIRAM PELED,

      Defendant.
                                     /

           PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                       WITHOUT PREJUDICE

      PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses Amiram

Peled, (“Defendant”) from this action without prejudice. Defendant was assigned

the IP address 148.75.88.44. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant has

neither answered Plaintiff’s Complaint nor filed a motion for summary judgment.




                                         1
Case 2:18-cv-00141-KSH-CLW Document 23 Filed 02/20/20 Page 2 of 2 PageID: 240




      Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.

      Dated: February 20, 2020               Respectfully submitted,

                                             By: /s/ Patrick J. Cerillo
                                             Patrick J. Cerillo, Esq.
                                             Patrick J. Cerillo, LLC
                                             4 Walter E. Foran Blvd., Suite 402
                                             Flemington, NJ 08822
                                             Attorney ID No. 01481-1980
                                             T: (908) 284-0997
                                             F: (908) 284-0915
                                             pjcerillolaw@comcast.net
                                             Attorneys for Plaintiff



                           CERTIFICATE OF SERVICE

      I hereby certify that on February 20, 2020, I electronically filed the

foregoing document with the Clerk of the Court and all parties using the CM/ECF

system. Participants in the case who are registered CM/ECF users will be served

by the CM/ECF system.


                                             By: /s/ Patrick J. Cerillo
                                             Patrick J. Cerillo, Esq.




                                         2
